DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “bias member” in claims 7, 14, 19, and 20; “resistance selector device” in claims 7 and 20; and “control unit” in Claims 8 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach or make obvious the combination of limitations required by independent claims 1 and 19. In particular, the cited references do not teach or reasonably suggest alone or in combination “a wireless power receiver attached to the carriage”.
	 US 10109216 B2 (Lagree et al) teaches a frame having a first end (see annotated Figure 5 below), a second end opposite of the first end (see annotated Figure 5 below), and a first rail (see annotated Figure 5 below); a carriage movably positioned upon the first rail (see annotated Figure 5 below); a first end platform attached to the frame near the first end of the frame (see annotated Figure 5 below).
	Lagree et al does not teach a wireless power receiver attached to the carriage.
	US 20180013308 A1 (Huang et al) is a golf bag with a wireless charging function built in. Huang et al teaches a rechargeable battery, an electrical device which receives power from the rechargeable battery, a wireless power receiver electrically coupled to a rechargeable battery, and a wireless power transmitter adapted to transfer power to the wireless power receiver.
	Huang et al does not teach the wireless power receiver attached to a carriage, or that the wireless charging device could be reasonably mounted within a reformer type device. 
	EP 3422530 (Chi et al) is a moving platform with a wireless charging apparatus built in designed to be used with a cell phone. However, it cannot be reasonably combined with the device of Lagree et al as it is not in the same field of endeavor.  No prior art was found which would teach or make obvious before the effective filing date the combination of a wireless charging and power device with the carriage of a reformer device.

    PNG
    media_image1.png
    325
    802
    media_image1.png
    Greyscale

Annotated Figure 5 of Lagree et al

    PNG
    media_image2.png
    390
    541
    media_image2.png
    Greyscale

Wireless Charging Device of Huang et al

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200155393 A1 (Lamberth et al) teaches a patient support bed with a wireless energy transfer mechanism used to power the deck.
US 20180015319 A1 (Lagree et al) teaches a reformer device with adjustable electromagnetic resistance which requires electrical power. Lagree et al is silent as to the mechanism of this energy transfer.
US 20210069572 A1 (Lagree et al) is a reformer type device with a visual guidance mechanism in the form of a screen located on the carriage. Lagree et al is silent as to the mechanism of energy supply to the screen.
US 11224781 B2 (Fima) is a treadmill device with lights present in the slats of the running platform. Energy is wirelessly transferred to these slats. However, the date for the application falls after the effective filing date of applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                       
/ERIN DEERY/Primary Examiner, Art Unit 3754